Per Curiam.
The minor child, appellant William Guenther, sued the appellees, Shelly R. and Gail Stollberg, through his father and next friend, Marvin Guenther, alleging that the Stollbergs negligently but nonfatally injured the child’s mother and thereby caused him to suffer the loss of her consortium. The district court concluded the child had not stated a cause of action, sustained the Stollbergs’ demurrer, and after the child elected not to amend, dismissed his petition. By asserting the dismissal was erroneous, the child invites us to recognize a cause of action for a minor child’s loss of a negligently injured *416parent’s consortium. We decline the invitation and affirm the judgment of the district court.
We have defined consortium to mean comfort, society, love, and protection. Creason v. Myers, 217 Neb. 551, 350 N.W.2d 526 (1984), citing Sowle v. Sowle, 115 Neb. 795, 215 N.W. 122 (1927), and Larsen v. Larsen, 115 Neb. 601, 213 N.W. 971 (1927). We have long held that a husband may recover for the loss of his nonfatally injured wife’s consortium, Omaha & R. V. R. Co. v. Chollette, 41 Neb. 578, 59 N.W. 921 (1894), and permit a wife to recover for the loss of her nonfatally injured husband’s consortium, Anson v. Fletcher, 192 Neb. 317, 220 N.W.2d 371 (1974). But while we have recognized that a parent has a cause of action for the loss of a nonfatally injured minor child’s services, Macku v. Drackett Products Co., 216 Neb. 176, 343 N.W.2d 58 (1984), we have neither been cited to nor are we aware of any case in which we have permitted a parent to recover for the loss of a nonfatally injured minor child’s consortium. Although its recognition has been advocated by some academicians, neither was a cause of action for the loss of a nonfatally injured parent’s consortium known at common law. See, e.g., W. Page Keeton et al., Prosser and Keeton on The Law of Torts § 125 at 935-36 (5th ed. 1984); Maureen Ann Delaney, Comment, What About the Children? Toward an Expansion of Loss of Consortium Recovery in the District of Columbia, 41 Am. U. L. Rev. 107 (1991); David P. Dwork, Note, The Child’s Right to Sue for Loss of a Parent’s Love, Care and Companionship Caused by Tortious Injury to the Parent, 56 B.U. L. Rev. 722 (1976).
The Supreme Judicial Court of Massachusetts became the first court to succumb to these entreaties. See Ferriter v. Daniel O’Connell’s Sons, Inc., 381 Mass. 507, 413 N.E.2d 690 (1980). Other states soon followed. See, e.g., Berger v Weber, 411 Mich. 1, 303 N.W.2d 424 (1981).
As best we can determine, 13 states now recognize a common-law claim for loss of parental consortium. See, Hibpshman v. Prudhoe Bay Supply, Inc., 734 P.2d 991 (Alaska 1987); Villareal v. State, Dept. of Transp., 160 Ariz. 474, 774 P.2d 213 (1989); Higley v. Kramer, 581 So. 2d 273 (La. App. 1991), writ denied 583 So. 2d 483; Ferriter v. Daniel *417O’Connell’s Sons, Inc., supra; Berger v Weber, supra; Pence v. Fox, 248 Mont. 521, 813 P.2d 429 (1991); Williams v. Hook, 804 P.2d 1131 (Okla. 1990); Reagan v. Vaughn, 804 S.W.2d 463 (Tex. 1990); Hay v. Medical Center Hospital of Vermont, 145 Vt. 533, 496 A.2d 939 (1985); Ueland v. Pengo Hydra-Pull Corp., 103 Wash. 2d 131, 691 P.2d 190 (1984); Belcher v. Goins, 184 W. Va. 395, 400 S.E.2d 830 (1990); Theama v. City of Kenosha, 117 Wis. 2d 508, 344 N.W.2d 513 (1984); Nulle v. Gillette-Campbell Fire Bd., 797 P.2d 1171 (Wyo. 1990). See, also, Weitl v. Moes, 311 N.W.2d 259 (Iowa 1981), modified on other grounds, Audubon-Exira v. Ill. Cent. Gulf R. Co., 335 N.W.2d 148 (Iowa 1983) (limiting recovery to that afforded by controlling statute which Weitl improperly construed).
The reasons given for recognizing the action include that it is just the right thing to do; that a tort-feasor as a matter of policy should be held accountable for all damages resulting from his or her wrongful acts, including injuries to familial relationships, which are significant and worthy of compensation, see, e.g., Reagan v. Vaughn, supra; that it is inherently inconsistent to permit children to recover for the wrongful death of a parent but not for nonfatal injuries to a parent which also deprive them of love, companionship, and the like, see, e.g., Berger v Weber, supra; and that children possess rights comparable to those of the rest of society and any restriction of these rights must be justified by strong public policy, see, e.g., Ferriter v. Daniel O’Connell’s Sons, Inc., supra.
Nonetheless, many jurisdictions have chosen not to recognize a cause of action for loss of parental consortium. See, DeLoach v. Companhia de Navegacao Lloyd Brasileiro, 782 F.2d 438 (3d Cir. 1986) (maritime law); Jones v. Lifespring, Inc., 713 F. Supp. 426 (D.D.C. 1988); Green v. A.B. Hagglund and Soner, 634 F. Supp. 790 (D. Idaho 1986) (applying Idaho law); Gray v. Suggs, 292 Ark. 19, 728 S.W.2d 148 (1987); Borer v. American Airlines, Inc., 19 Cal. 3d 441, 563 P.2d 858, 138 Cal. Rptr. 302 (1977); Lee v. Colorado Dept. of Health, 718 P.2d 221 (Colo. 1986); Hinde v. Butler, 35 Conn. Supp. 292, 408 A.2d 668 (1979); Zorzos v. Rosen By and Through Rosen, 467 So. 2d 305 (Fla. 1985); W. J. Bremer Co. v. Graham, 169 *418Ga. App. 115, 312 S.E.2d 806 (1983), writ denied 252 Ga. 36, 312 S.E.2d 787 (1984); Dearborn Fabricating & Engin. v. Wickham, 551 N.E.2d 1135 (Ind. 1990); Schmeck v. City of Shawnee, 231 Kan. 588, 647 P.2d 1263 (1982); Durepo v. Fishman, 533 A.2d 264 (Me. 1987); Gaver v. Harrant, 316 Md. 17, 557 A.2d 210 (1989); Salin v. Kloempken, 322 N.W.2d 736 (Minn. 1982); Barbera v. Brod-Dugan Co., 770 S.W.2d 318 (Mo. App. 1989); Russell v. Salem Transportation Co., Inc., 61 N. J. 502, 295 A.2d 862 (1972); De Angelis v. Lutheran Medical Center, 58 N.Y.2d 1053, 449 N.E.2d 406, 462 N.Y.S.2d 626 (1983); Vaughn v. Clarkson, 324 N.C. 108, 376 S.E.2d 236 (1989); Morgel v. Winger, 290 N.W.2d 266 (N.D. 1980); High v. Howard, 64 Ohio St. 3d 82, 592 N.E.2d 818 (1992); Norwest v. Presbyterian Intercommunity Hosp., 293 Or. 543, 652 P.2d 318 (1982); Steiner by Steiner v. Bell Telephone Co., 358 Pa. Super. 505, 517 A.2d 1348 (1986), aff'd 518 Pa. 57, 540 A.2d 266 (1988); Still by Erlandson v. Baptist Hosp., 755 S.W.2d 807 (Tenn. App. 1988).
Among the reasons advanced for not doing so are that a child has no legal entitlement to his or her parent’s love, guidance, and companionship, see, e.g., High v. Howard, supra; that such an action would result in exposing the tort-feasor to the possibility of having to pay double damages, see, e.g., Russell v. Salem Transportation Co., Inc., supra, and Borer v. American Airlines, Inc., supra; and that the monetary value of a parent’s guidance, companionship, and affection is simply too speculative for damages to be assessed, see, e.g., Borer v. American Airlines, Inc., supra, and Russell v. Salem Transportation Co., Inc., supra.
Perhaps one of the more thoughtful analyses of the problems attendant to recognizing the cause of action is found in Hoesing v. Sears, Roebuck & Co., 484 F. Supp. 478 (D. Neb. 1980). The plaintiffs therein sought to recover damages for injuries caused to their parents by the defendant. In predicting that this court would follow the majority rule and deny recovery, the Hoesing court noted that the resolution of whether to permit a cause of action for loss of parental consortium must be based on public policy considerations.
“Plaintiff’s claim, viewed in the abstract and divorced *419from its surroundings, carries both logical and sympathetic appeal. . . . Certain aspects of spousal relationship are similar to those of the parent-child relationship, and there can be little question of the reality of the loss suffered by a child deprived of the society and care of its parent. Nevertheless our decision must take into account considerations in addition to logical symmetry and sympathetic appeal.... [N]ot every loss can be made compensable in money damages, and legal causation must terminate somewhere. In delineating the extent of a tortfeasor’s responsibility for damages under the general rule of tort liability (Civ.Code § 1714), the courts must locate the line between liability and nonliability at some point, a decision which is essentially political.”
Hoesing, 484 F. Supp. at 478-79, quoting Borer v. American Airlines, Inc., supra.
The Hoesing court also observed:
In determining whether to recognize a cause of action for loss of parental consortium, this Court must consider the intangible, non-pecuniary nature of consortium loss. The companionship and guidance of a parent cannot be regained by a monetary award. The loss that a child suffers is such that he can never be compensated for it. Allowing the plaintiff to recover damages for loss of parental consortium creates a future benefit for the child which is essentially unrelated to the loss suffered____
In addition to the non-compensatory nature of any damages award, the Court must also consider the social burden of providing damages for loss of parental consortium. The burden of paying awards for loss of consortium will be borne by the public generally in increased insurance premiums. ... An additional social cost is the expenditure of valuable judicial resources in litigating these claims. This cost would be substantial, since a claim of loss of consortium would be raised in any case involving a serious injury to a parent. .. . When the social costs are weighed against the non-compensatory nature of the monetary award, it appears that the social costs outweigh the purported benefits____
*420Another reason for refusing to extend liability for loss of consortium is the difficulty in placing a pecuniary value on the plaintiffs ’ loss. There is no standard by which a trier of fact can determine whether a particular dollar amount is an adequate award in any given setting. This difficulty in ascertaining the amount of damages leads in turn to the risk of double recovery: “to ask the jury, even under carefully drafted instructions, to distinguish the loss to the mother from her inability to care for her children from the loss to the children from the mother’s inability to care for them may be asking too much.”
484 F. Supp. at 479-80, quoting Borer v. American Airlines, Inc., supra.
Distinguishing recovery for marital consortium under Nebraska law, the Hoesing court noted that “[ujnlike recovery for loss of marital consortium, recovery for parental consortium involves serious problems of multiplication of claims and of inflation of damage awards.” 484 F. Supp. at 480.
Finally, the Hoesing court pointed out that
allowing recovery for nonfatal injuries would entail problems of multiplication of actions not present in the wrongful death context. If recovery were permitted for nonfatal injuries, a child would have a claim in every situation in which a parent is injured. The number of suits engendered by such a ruling would be far greater than the number of wrongful death actions involving loss of parental consortium. This multiplication of litigation counsels against expanding liability for loss of parental consortium, even though a child may presently recover for loss of consortium in a wrongful death action.
484 F. Supp. at 481.
One of the more noteworthy developments is that in Sizemore v Smock, 430 Mich. 283, 422 N.W.2d 666 (1988), the Michigan Supreme Court refused to recognize the right of a parent to recover for the loss of a negligently injured child’s consortium for many of the reasons the dissenters in Berger v Weber, 411 Mich. 1, 303 N.W.2d 424 (1981), urged for not recognizing a cause of action in a child for the loss of a *421negligently injured parent’s consortium. Whatever this development may suggest, for the reasons articulated by the federal district court in Hoesing v. Sears, Roebuck & Co., supra, we elect not to modify the common law by recognizing a cause of action for a minor child’s loss of a negligently injured parent’s consortium.
Thus, the judgment of the district court is affirmed.
Affirmed.